Judgment of conviction and order affirmed. All concur. (Appeal from a judgment of Chautauqua County Court convicting defendant Dolores L. Rose of the crimes of attempted murder, first degree, assault, first and second degrees, and endangering the life and health of a child, and convicting Wilfred M. Rose of the crimes of assault, second degree, and endangering the life and health of a child. The order denied a motion for a new trial.) Present — MeCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.